Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1566
                     Lower Tribunal No. F16-11036A
                          ________________


                             Luis A. Gomez,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Marlene
Fernandez-Karavetsos, Judge.

     Luis A. Gomez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.
     Affirmed. Smith v. State, 889 So. 2d 1009, 1010 (Fla. 3d DCA 2004)

(denying a petition for a writ of mandamus where the defendant’s counsel

“represent[ed] that he ha[d] no such documents.”); Johnson v. State, 304

So. 3d 1226, 1226 (Fla. 3d DCA 2019); Simmons v. State, 40 So. 3d 874,

875 (Fla. 3d DCA 2010) (“[A]ttorneys may only be required to turn over

documents which actually exist and are in their possession.”); Harrell v.

State, 963 So. 2d 359, 360 (Fla. 2d DCA 2007) (noting that “the majority of

the documents requested typically reside in the court file and can be

obtained from the clerk of court”); Elghomari v. State, 66 So. 3d 416, 420

(Fla. 4th DCA 2011) (“Florida Rule of Criminal Procedure 3.220(b)(1)(B)

requires the state to disclose to the defendant ‘the statement of any person’

who is a witness.”) (emphasis added).




                                     2